DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exemption of an abstract idea without significantly more. The claim(s) recite(s) a scoring method/scoring program/scoring apparatus which acquires sensor data, extracts joint information, acquires evaluation data and evaluates a success or failure.  These limitations of the claims are directed towards metal processes such as observation, evaluation, judgement and opinion wherein the evaluation, judgement and opinion formation utilize mathematical concepts.  The 2019 PEG provided guidance as to what are considered abstract ideas and the examiner finds these components to be contained within the claims of the instant invention.  Although further limitations are included in the instant invention, they are deemed to be extra solution activity. 
These judicial exception(s) are not integrated into a practical application because the examiner does not find indications that integrate the judicial exemption into an abstract idea such as:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the lack of the indications noted above and further they additional limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo
As noted above, the additional limitations not directed towards the judicial exemptions are seen by the examiner to be directed towards extra solution activity and therefor do not render the judicial exemption into a practical application or provide significantly more than the judicial exemption.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

       
Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sports Innovators (https://www.nikkei.com/article/DGXMZO18991720Z10C17A7000000/)  
       
Regarding claim 1, Sports Innovators teaches A scoring method executed by a processor, the scoring method comprising: acquiring sensor data obtained by measuring a competitor in a scoring competition; extracting joint information of the competitor, based on an analysis result of the sensor data; acquiring an evaluation item and an evaluation index that correspond to the joint information of the competitor, based on a rule in which a posture specified by a series of joint motions and joint angles, the evaluation item, and the evaluation index for performance evaluation are associated with each other; and evaluating a success or failure of a skill and a degree of perfection of the skill in a performance of the competitor, based on the analysis result, the evaluation item, and the evaluation index.   See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.)
       
Regarding claim 2, Sports Innovators teaches wherein the evaluation index includes a posture condition for success of a skill in a performance such that the posture condition is associated with the evaluation item, and the evaluating is to evaluate a success or failure of the skill by comparing the condition with a posture of the competitor, the posture being obtained from joint information corresponding to the evaluation item.   See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.)
       
Regarding claim 3, Sports Innovators teaches wherein the evaluation index includes information on a series of ideal motions of joints in a predetermined performance such that the information is associated with the evaluation item, and the evaluating is to evaluate the degree of perfection, based on how much a series of joint motions of the competitor that is obtained from joint information corresponding to the evaluation item deviates from the series of the ideal joint motions.   See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.)
       
Regarding claim 4, Sports Innovators teaches outputting the evaluation result, receiving a specification of a specific time point in the performance, and displaying a value of the evaluation item, the value being obtained from joint information of an actual competitor, the joint information corresponding to the specific time point, together with a 3D model based on the joint information of the competitor, the joint information being obtained from sensor data corresponding to a specified first time point.   See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.)
       
Regarding claim 5, Sports Innovators teaches outputting the evaluation result, and based on sensor data corresponding to a specific section among sensor data in a section of the performance, displaying a shift in a distance between joints, a shift in a distance between a certain joint or a specific part and a reference plane, and a shift in an angle formed by the certain joint or the specific part and the reference plane.   See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.)
       
Regarding claim 6, Sports Innovators teaches A non-transitory computer-readable recording medium storing therein a scoring program that causes a computer to execute a process, the process comprising: acquiring sensor data obtained by measuring a competitor in a scoring competition; extracting joint information of the competitor, based on an analysis result of the sensor data; acquiring an evaluation item and an evaluation index that correspond to the joint information of the competitor, based on a rule in which a posture specified by a series of joint motions and joint angles, the evaluation item, and the evaluation index for performance evaluation are associated with each other; and   evaluating a success or failure of a skill and a degree of perfection of the skill in a performance of the competitor, based on the analysis result, the evaluation item, and the evaluation index.   See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.)
       
Regarding claim 7, Sports Innovators teaches wherein the evaluation index includes a posture condition for success of a skill in a performance such that the posture condition is associated with the evaluation item, and the evaluating is to evaluate a success or failure of the skill by comparing the condition with a posture of the competitor, the posture being obtained from joint information corresponding to the evaluation item.   See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.)
       
Regarding claim 8, Sports Innovators teaches wherein the evaluation index includes information on a series of ideal joint motions in a predetermined performance such that the information is associated with the evaluation item, and the evaluating is to evaluate the degree of perfection, based on how much a series of joint motions of the competitor that is obtained from joint information corresponding to the evaluation item deviates from the series of the ideal joint motions.   See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.)
       
Regarding claim 9, Sports Innovators teaches wherein the process further includes: outputting the evaluation result, receiving a specification of a specific time point in the performance, and displaying a value of the evaluation item, the value being obtained from joint information of an actual competitor, the information corresponding to the specific time point, together with a 3D model based on the joint information of the competitor, the information being obtained from sensor data corresponding to a specified first time point.   See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.)
       
Regarding claim 10, Sports Innovators teaches wherein the process further includes: outputting the evaluation result, and based on sensor data corresponding to a specific section among sensor data in a section of the performance, displaying a shift in a distance between joints, a shift in a distance between a certain joint or a specific part and a reference plane, and a shift in an angle formed by the certain joint or the specific part and the reference plane.   See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.)
       
Regarding claim 11, Sports Innovators teaches A scoring apparatus comprising: a memory; and a processor coupled to the memory and configured to: acquire sensor data obtained by measuring a competitor in a scoring competition, and extract joint information of the competitor, based on an analysis result of the sensor data, and acquire an evaluation item and an evaluation index that correspond to the joint information of the competitor, based on a rule in which a posture specified by a series of joint motions and joint angles, the evaluation item, and the evaluation index for performance evaluation are associated with each other, and evaluate a success or failure of a skill and a degree of perfection of the skill in a performance of the competitor, based on the analysis result, the evaluation item, and the evaluation index.   See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.)
       
Regarding claim 12, Sports Innovators teaches wherein the evaluation index includes a posture condition for success of a skill in a performance such that the posture condition is associated with the evaluation item, and the processor is further configured to: evaluate a success or failure of the skill by comparing the condition with a posture of the competitor, the posture being obtained from joint information corresponding to the evaluation item.   See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.)
       
Regarding claim 13, Sports Innovators teaches wherein the evaluation index includes information on a series of ideal joint motions in a predetermined performance such that the information is associated with the evaluation item, and the processor is further configured to: evaluate the degree of perfection, based on how much a series of joint motions of the competitor that is obtained from joint information corresponding to the evaluation item deviates from the series of the ideal joint motions.   See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.)
       
Regarding claim 14, Sports Innovators teaches wherein the processor is further configured to: output the evaluation result, receive a specification of a specific time point in the performance, and display a value of the evaluation item, the value being obtained from joint information of an actual competitor, the information corresponding to the specific time point, together with a 3D model based on the joint information of the competitor, the information being obtained from sensor data corresponding to a specified first time point.   See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.)
       
Regarding claim 15, Sports Innovators teaches wherein the processor is further configured to: output the evaluation result, and based on sensor data corresponding to a specific section among sensor data in a section of the performance, display a shift in a distance between joints, a shift in a distance between a certain joint or a specific part and a reference plane, and a shift in an angle formed by the certain joint or the specific part and the reference plane.   See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711